DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the step of “(b) connecting the five point probes in five configurations where in each configuration comprises a different set of four point probes (abcd, bcde, cdea, deab, eabc) and measuring a resistance….” renders the claim indefinite for the following reasons.  First, in step (a) the probes are already positioned on the sample (i.e. “positioning five point probes”) and therefore it is unclear in step (b) what the probes are being connected to or what the “connecting” step includes.  Second, it is unclear what the claimed five configurations are.  The claim recites “abcd, bcde, cdea, deab, eabc” as indicating the five positions, however, these letters have not been specifically related to the probes in a defined way and it is unclear what these represent with respect to how the probes would be connected in various configurations.   It is understood from the specification pg. 5 that the five probe positions are respectively identified as a, b, c, d, and e and that the recitation of “abcd” corresponds to configuration of four out of the five probes having locations a, b, c, and d, however this is not clear from the claim language.    It is suggested that the claim relate each probe with a probe location and further clarify what occurs in the connecting step.   
Regarding claim 2, the claim recites relative coordinates, however it is unclear what the coordinates are relative to because no additional information such as an origin, axis definition, or scale is provided in the claim.  Furthermore the claim does not relate respective coordinates to respective probes (i.e. it is unclear, for example, which coordinate corresponds with probe position a).  Claim 1 refers to specific measurements that are taken between four of the five probes and from the specification it is understood that the probes are oriented in particular positions for these measurements to be taken.  It is suggested that further clarification be provided regarding which probes are in which location and what the coordinates are relative to.  
Regarding claim 5, the recitation “a current and voltage meter configured to measure current and voltage and calculate values of resistances…” is unclear because the resistance values in parenthesis are not related back to specific probes and it is therefore unclear what rabcd, rbcde, rcdea, rdeab, and reabc correspond to. Furthermore, step (b) regarding connecting the five point probes in five configurations is unclear for the following reasons.  In step (a) the probes are already positioned on the sample (i.e. “positioning five point probes”) and therefore it is unclear in step (b) what the probes are being connected to or what the “connecting” step includes.  Second, it is unclear what the claimed five configurations are.  The claim recites “abcd, bcde, cdea, deab, eabc” as indicating the five positions, however, these letters have not been specifically related to the probes in a defined way and it is unclear what these represent with respect to how the probes would be connected in various configurations.   It is understood from the specification that the five probe positions are respectively labeled, a, b, c, d, and e and that the recitation of “abcd” corresponds to configuration of four out of the five probes utilizing probes a, b, c, and d, however this is not clear from the claim language.  It is suggested that the claim relate each probe with a probe location and further clarify what occurs in the connecting step.   
Claims 3-4 not specifically addressed are also rejected for the reasons above due to dependence on claim 1.  
Clarification is required.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu CN 110426558 – teaches a multi-probe measuring method utilizing five point probes, but does not teach determination of sheet resistance based on the equation recited in claim 1.
Hansen et al. WO 2018/127581 teaches a method of multi-point probe for resistance measurements, but does not teach the determination of sheet resistance based on the equation recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868